UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7129



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARK ALLEN JACKSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-99-421-A, CA-02-908-AM)


Submitted:   November 21, 2002            Decided:   December 2, 2002


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mark Allen Jackson, Appellant Pro Se. William Neil Hammerstrom,
Jr., OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mark Allen Jackson seeks to appeal the district court’s order

denying relief on his motion filed under 28 U.S.C. § 2255 (2000).

We have reviewed the record and conclude for the reasons stated by

the district court that Jackson has not made a substantial showing

of the denial of a constitutional right.*    See United States v.

Jackson, Nos. CR-99-421-A; CA-02-908-AM (E.D. Va. July 3, 2002).

Accordingly, we deny a certificate of appealability, deny Jackson’s

request for transcripts, and dismiss the appeal.   See 28 U.S.C. §

2253(c) (2000).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




     *
       To the extent Jackson challenges the district court’s
failure to permit an amendment to his § 2255 motion, any such
amendment would have been untimely.


                                 2